DAVID R. THOMPSON, J.,
Concurring in part and dissenting in part:
I agree with the majority that the Forest Service was not required to prepare a single EIS evaluating the cumulative impact of the proposed road density amendment for the Darroch-Eagle sale in conjunction with the potential similar amendments for the other Gallatin II timber sales. I do not agree, however, that the Forest Service acted arbitrarily and capriciously in limiting the scope of its cumulative impact analysis for the Darroch-Eagle EA to the Darroch Creek, Bear Creek, and North Fork Bear Creek drainages within the Bear Creek watershed northeast of Gardiner, Montana. Thus, I respectfully dissent from Part II.B of the opinion that requires a NEPA analysis of all reasonably foreseeable road density amendments throughout the Gallatin National Forest.
As explained by the Supreme Court in Kleppe v. Sierra Club, 427 U.S. 390, 96 S.Ct. 2718, 49 L.Ed.2d 576 (1976), “absent a showing of arbitrary action” we leave to the Forest Service the determination of the geographic region within which a cumulative impacts analysis is required. Id. at 412, 96 S.Ct. 2718. Our prior opinions have uniformly limited the scope of a cumulative impact analysis to “relevant past projects in the area.” Muckleshoot Indian Tribe v. United States Forest Service, 177 F.3d 800, 809-10 (9th Cir.1999) (quoting City of Carmel-by-the-Sea v. United States Dep’t of Transp., 123 F.3d 1142, 1160 (9th Cir.1997)) (emphasis added). For example, in Muckleshoot, we considered whether the Forest Service should have analyzed the cumulative impact of all logging projects in.a particular watershed. Muckleshoot, 177 F.3d at 810. Similarly, in Blue Mountains, we determined that the Forest Service should have considered the cumulative impact of potential logging projects in the same watershed. Blue Mountains, 161 F.3d at 1214-15. Finally, in Neighbors of Cuddy Mountain v. United States Forest Service, 137 F.3d 1372, 1378-79 (9th Cir.1998), we required the Forest Service to analyze the cumulative impact, of three additional timber sales within the Cuddy Mountain Roadless Area within the Payette National Forest. Even where we have required analysis of cumulative impacts outside the particular geographic region of the proposed action, we have limited that analysis to the geographic range of the affected resource. Kern v. Bureau of Land Management, 284 F.3d 1062, 1079 (9th Cir.2002) (holding that cumulative impact analysis must include “reasonably foreseeable future actions” outside the geographic area but within the range of the Port Orford Cedar, the affected resource at issue).
*904The only rationale offered by the majority in choosing the entire Gallatin National Forest as the geographic scope of the cumulative impacts analysis for the road density waivers is that the road density standards are set forth within the Forest Plan. Under this rationale, however, the Forest Service would uniformly be required to conduct a forest-wide cumulative impact analysis of any proposed site-specific amendment to a Forest Plan standard. In fact, under the majority’s rationale, if the Forest Service is aware of other proposed road density amendments within the Galla-tin National Forest, unrelated to the Galla-tin II project, the Forest Service would be required to include those potential amendments in the Darroch-Eagle cumulative impact analysis, regardless of their relationship to the current proposed action.
The majority also does not cite to anything in the record indicating that the geographic range of the affected resources in this case (grizzly bears and ungulates) would be the entire Gallatin National Forest. In fact, the majority does not discuss any of the factors relevant to the proper choice of geographic scope for environmental analysis. See Council on Environmental Quality, Considering Cumulative Effects Under the National Environmental Policy Act, January 1997, at 15 (available at http://ceq.eh.doe.gov/nepa/ccenepa/ ccenepa.htm) (discussing factors relevant to choice of geographic scope for environmental analysis of cumulative impacts). The Forest Service identified and analyzed the potential cumulative impact of past, present, and future actions within the Dar-roch Creek, Bear Creek, and North Fork Bear Creek drainages, within the Bear Creek watershed northeast of Gardiner, Montana. I do not believe the plaintiffs (or the majority) have adequately explained why the Forest Service’s choice of this geographic scope was arbitrary and capricious. Thus, I would affirm the district court’s summary judgment on plaintiffs’ NEPA claim.